Exhibit 10.1

 

[g405641kii001.jpg]

 

November 1, 2018

 

Louis Arcudi III

4 Whitney Road

Hopedale, MA 01747

 

Re:                             Employment Terms

 

Dear Lou:

 

Millendo Therapeutics, Inc. (the “Company”) is pleased to offer you employment
in the position of Chief Financial Officer (CFO) on the following terms (the
“Agreement”).   Subject to your execution of this Agreement, the terms herein
will be effective as of November 5, 2018 (the “Effective Date”).

 

1.              Duties and Responsibilities.  As the CFO, you will have the
duties and responsibilities set forth in the job description for such position,
primary responsibility for planning, implementing, managing and controlling all
financial-related activities of the company, which includes overall
responsibility for finance, investor relations, treasury, tax, foreign exchange,
forecasting, strategic planning and accounting. You will report to the Company’s
President and Chief Executive Officer (the “CEO”).

 

2.              Location.  You will be expected to work at the Company’s offices
in Ann Arbor, Michigan (the “Ann Arbor Office”) at such times as may be
requested by the CEO. In accordance with Section 3(c), the Company will pay for
all reasonable travel expenses incurred in travelling to and from the Ann Arbor
Office, to such extent such expenses were incurred in accordance with the
Company’s travel policy including reasonable lodging, coach class air fare,
ground transportation and parking, but excluding meals.

 

3.              Compensation.

 

a.                                      Base Salary.  Your initial annual base
salary will be $350,000, less payroll deductions and all required withholdings
and subject to review and adjustment by the Company in its sole discretion
(“Base Salary”).  You will be paid in accordance with the Company’s standard
payroll practices, currently semi-monthly. Because your position is classified
as exempt, you will not be eligible for overtime premiums.

 

b.                                      Bonus.  You will be eligible to earn an
annual performance bonus of up to 40% (the “Target Amount”) of your then-current
base salary (“Annual Bonus”). The Annual Bonus will be based upon the assessment
by the Company’s Board of Directors (the “Board”), in its sole discretion, of
both your performance and the Company’s performance. The Annual Bonus, if any,
will be subject to applicable payroll deductions and withholdings. Following the
close of each calendar year, the Company and the Board will determine whether
you have earned an Annual Bonus, and the amount of any Annual Bonus. No amount
of Annual Bonus is guaranteed, and you must be an employee in good standing on
the Annual Bonus payment date to be eligible to receive an Annual Bonus.  Your
eligibility for an Annual Bonus is subject to change in the discretion of the
Company or the Board (or any authorized committee thereof)

 

[g405641kii002.jpg]

 

--------------------------------------------------------------------------------



 

c.                                       Expense Reimbursement.  The Company
will reimburse you for reasonable business expenses in accordance with the
Company’s standard expense reimbursement policy, as the same may be modified by
the Company from time to time.  The Company shall reimburse you for all
customary and appropriate business-related expenses actually incurred and
documented in accordance with Company policy, as in effect from time to time. 
For the avoidance of doubt, to the extent that any reimbursements payable to you
are subject to the provisions of Section 409A of the Code:  (a) any such
reimbursements will be paid no later than December 31 of the year following the
year in which the expense was incurred, (b) the amount of expenses reimbursed in
one year will not affect the amount eligible for reimbursement in any subsequent
year, and (c) the right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

 

4.              Benefits.  You will be eligible to participate on the same basis
as similarly situated employees in the Company’s benefit plans in effect from
time to time during your employment.  All matters of eligibility for coverage or
benefits under any benefit plan shall be determined in accordance with the
provisions of such plan.  The Company reserves the right to change, alter, or
terminate any benefit plan in its sole discretion.

 

5.              Stock Option.  The Company intends to grant you, subject to the
approval by the Company’s Board, an option to purchase 1,000,000 shares of the
Company’s common stock at fair market value as determined by the Board as of the
date of grant (the “Option”).  The Option will be subject to the terms and
conditions of the Company’s 2012 Stock Plan, as the same may be amended,
modified or replaced from time to time in the sole discretion of the Company
(the “Stock Plan”) and the applicable option agreement between you and the
Company entered into pursuant to the Stock Plan.  Unless specifically modified
by the Board, your option agreement will include a four-year vesting schedule,
under which 25 percent of your shares will vest after twelve months of
employment, with the remaining shares vesting monthly thereafter, until either
your Option is fully vested or your employment ends, whichever occurs first.
Such vesting shall be subject to the terms of the Stock Plan and your option
agreement.

 

6.              Company Policies.  As a Company employee, you shall abide by all
Company policies and procedures as they may be interpreted, adopted, revised or
deleted from time to time in the Company’s sole discretion.

 

7.              Employee Confidential Information, Inventions, Non-Solicitation
and Non-Competition Agreement. As a condition of employment, you must sign and
comply with the enclosed Employee Confidential Information, Inventions,
Non-Solicitation and Non-Competition Agreement (the “CIIA”) which prohibits
unauthorized use or disclosure of Company proprietary information, and prohibits
certain solicitations and competitive activities, among other obligations.  The
CIIA contains provisions that are intended by the parties to survive and do
survive termination of this Agreement.

 

8.              Authorization to Work and Background Check.  As a condition of
employment, you must provide satisfactory proof of your right to work in the
United States and, at the Company’s option, must complete a background check
clearance with results satisfactory to the Company.  You agree to assist as
needed to complete any documentation requested

 

2

--------------------------------------------------------------------------------



 

by the Company and to otherwise cooperate with the Company’s efforts to confirm
your right to work in the United States and to conduct a pre-employment
background check.

 

9.              At-Will Employment.  Your employment relationship with the
Company will be at-will.  You may terminate your employment with the Company at
any time and for any reason whatsoever simply by notifying the Company. 
Likewise, the Company may terminate your employment at any time, with or without
cause or advance notice, subject to Sections 10, 11, and 12.  Your employment
at-will status can only be modified in a written agreement signed by you and by
an officer of the Company.

 

10.       Termination Without Cause or for Good Reason Absent a Change in
Control.

 

a.                                      If the Company terminates your
employment at any time without “Cause” (as defined below) or you resign for
“Good Reason” (as defined below) then you shall be entitled to receive the
Accrued Obligations (defined below).  Subject to your full compliance with this
Section and Section 10(b) and provided that such termination constitutes a
“separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), if you timely execute a Separation Agreement that
includes a general release of claims in favor of the Company, in the form
presented by the Company (the “Release”), and allow it to become effective in
accordance with Section 10(b) (the date that the Release becomes effective and
may no longer be revoked by you is referred to as the “Release Effective Date”),
then the Company will provide you with the following “Severance Benefits:”

 

i.              The Company will pay you an amount equal to 12 (twelve) months’
of your then current Base Salary, less applicable withholdings and deductions,
paid in equal installments beginning on the Company’s first regularly scheduled
payroll date which occurs at least five (5) business days following the Release
Effective Date, with the remaining installments occurring on the Company’s
regularly scheduled payroll dates thereafter.

 

ii.           If you timely elect continued coverage under COBRA for yourself
and your covered dependents under the Company’s group health plans following
such termination, then the Company shall pay the COBRA premiums necessary to
continue your and your covered dependents’ health insurance coverage in effect
for yourself (and your covered dependents) on the termination date until the
earliest of: (i) 12 (twelve) months following the termination date; (ii) the
date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment; or (iii) the date
you cease to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the termination date through the
earlier of (i)-(iii), (the “COBRA Payment Period”).  Notwithstanding the
foregoing, if at any time the Company determines that its payment of COBRA
premiums on your behalf would result in a violation of applicable law
(including, but not limited to, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of paying COBRA premiums pursuant to this Section, the Company shall pay
you on the last day of each remaining month of the COBRA Payment Period, a fully
taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding, for the remainder of the COBRA

 

3

--------------------------------------------------------------------------------



 

Payment Period.  Nothing in this Agreement shall deprive you of your rights
under COBRA or ERISA for benefits under plans and policies arising under your
employment by the Company.

 

b.                                      You shall not receive the Severance
Benefits (pursuant to Section 10(a)) or Change in Control Severance Benefits
(pursuant to and as defined in Section 11(a)) unless you execute the Release
within the consideration period specified therein, which shall in no event be
more than 60 days following your Separation from Service, and until the Release
becomes effective and can no longer be revoked by you under its terms.  Your
ability to receive the Severance Benefits or Change in Control Severance
Benefits is further conditioned upon you:  returning all Company property;
complying with your post-termination obligations under this letter and the CIIA;
and complying with the Release including without limitation any
non-disparagement and confidentiality provisions contained therein.  For the
avoidance of doubt, you will only be eligible to receive, at most, either the
Severance Benefits or the Change in Control Severance Benefits, but under no
circumstance will you be eligible to receive both Severance Benefits and Change
in Control Severance Benefits.

 

c.                                       The Severance Benefits (provided to you
pursuant to Section 10(a)) or Change in Control Severance Benefits (provided to
you pursuant to Section 11(a)) are in lieu of, and not in addition to, any
benefits to which you may otherwise be entitled under any Company severance
plan, policy or program.

 

d.                                      The damages caused by your termination
of employment without Cause would be difficult to ascertain; therefore, the
Severance Benefits or Change in Control Severance Benefits for which you are
eligible in exchange for the Release are agreed to by the parties as liquidated
damages, to serve as full compensation, and not a penalty.

 

e.                                       “Cause” shall mean the Company has
determined in its sole discretion that you have engaged in any of the following:
(i) a material breach of any covenant or condition under this Agreement or any
other agreement between the parties; (ii) any act constituting dishonesty,
fraud, immoral or disreputable conduct; (iii) any conduct which constitutes a
felony under applicable law; (iv) material violation of any Company policy or
any act of misconduct; (v) refusal to follow or implement a clear and reasonable
directive of Company; (vi) negligence or incompetence in the performance of
your  duties or failure to perform such duties in a manner satisfactory to the
Company after the expiration of ten (10) days without cure after written notice
of such failure; or (vii) breach of fiduciary duty.

 

f.                                        For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events without your
consent: (i) a material reduction in your Base Salary of at least 10%; (ii) a
material reduction in your duties, authority and responsibilities relative to
your duties, authority, and responsibilities in effect immediately prior to such
reduction, provided, however, that the acquisition of the Company and subsequent
conversion of the Company to a division or unit of the acquiring company will
not by itself result in a diminution of your position; or (iii) the relocation
of your principal place of employment, without your consent, in a manner that
lengthens your one-way commute distance by fifty (50) or more miles from your
then-current principal place of

 

4

--------------------------------------------------------------------------------



 

employment immediately prior to such relocation; provided, however, that, any
such termination by you shall only be deemed for Good Reason pursuant to this
definition if: (1) you give the Company written notice of your intent to
terminate for Good Reason within thirty (30) days following the first occurrence
of the condition(s) that you believe constitute(s) Good Reason, which notice
shall describe such condition(s); (2) the Company fails to remedy such
condition(s) within thirty (30) days following receipt of the written notice
(the “Cure Period”); (3) the Company has not, prior to receiving such notice
from you, already informed you that your employment with the Company is being
terminated and (4) you voluntarily terminate your employment within thirty (30)
days following the end of the Cure Period.

 

g.                                      For purposes of this Agreement, “Accrued
Obligations” are (i) your accrued but unpaid salary through the date of
termination, (ii) any unreimbursed business expenses incurred by you payable in
accordance with the Company’s standard expense reimbursement policies, and
(iii) benefits owed to you under any qualified retirement plan or health and
welfare benefit plan in which you were a participant in accordance with
applicable law and the provisions of such plan.

 

11.       Termination Without Cause or for Good Reason Coincident with a Change
in Control.

 

a.                                      If your employment by the Company is
terminated by the Company or any successor entity without Cause (not including
termination by virtue of death or Disability (as defined below)) or by you for
Good Reason within twelve (12) months following or three (3) months prior to the
effective date of a “Change in Control” (as defined in Section 11(b) below),
provided that such termination constitutes a Separation from Service, then in
addition to providing you with the Accrued Obligations and subject to compliance
with Sections 10(a) and 10(b), the Company will provide you with the following
“Change in Control Severance Benefits”:

 

i.              The Company will pay you an amount equal to 12 (twelve) months’
of your then current Base Salary, less applicable withholdings and deductions,
paid in equal installments beginning on the Company’s first regularly scheduled
payroll date which occurs at least five (5) business days following the Release
Effective Date, with the remaining installments occurring on the Company’s
regularly scheduled payroll dates thereafter;

 

ii.         If you timely elect continued coverage under COBRA for yourself and
your covered dependents under the Company’s group health plans following such
termination, then the Company shall pay the COBRA premiums necessary to continue
your and your covered dependents’ health insurance coverage in effect for
yourself (and your covered dependents) on the termination date until the
earliest of: (i) 12 (twelve) months following the termination date; (ii) the
date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment; or (iii) the date
you cease to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the termination date through the
earlier of (i)-(iii), (the “COBRA Payment Period”).  Notwithstanding the
foregoing, if at any time the Company determines that its payment of COBRA
premiums on your behalf would result in a violation of applicable law
(including, but not limited to,

 

5

--------------------------------------------------------------------------------



 

the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act), then in lieu of paying COBRA
premiums pursuant to this Section, the Company shall pay you on the last day of
each remaining month of the COBRA Payment Period, a fully taxable cash payment
equal to the COBRA premium for such month, subject to applicable tax
withholding, for the remainder of the COBRA Payment Period.  Nothing in this
Agreement shall deprive you of your rights under COBRA or ERISA for benefits
under plans and policies arising under your employment by the Company;

 

b.                                      “Change in Control” shall have the
meaning set forth in the Stock Plan, provided that a Change in Control shall not
include the consummation of the proposed merger between the Company and
OvaScience, Inc.

 

12.       Other Terminations.

 

a.                                      For all other types of terminations,
including a resignation by you not for Good Reason, a termination for Cause, or
a termination on account of your death or Disability, you will not be eligible
to receive the Severance Benefits or Change in Control Severance Benefits and
the Company will be required only to provide the Accrued Obligations.

 

b.                                      Anything in this letter to the contrary
notwithstanding, in the event the Company’s business is discontinued because it
is rendered impracticable by substantial financial losses, lack of funding,
legal decisions, administrative rulings, declaration of war, dissolution,
national or local economic depression or crisis or any reasons beyond the
control of the Company, then your employment shall terminate as of the day the
Company determines to cease operation.  In the event your employment is
terminated pursuant to this Section 12(b), you will not receive the Severance
Benefits, the Change in Control Severance Benefits, or any other severance
compensation or benefit, except that, pursuant to the Company’s standard payroll
policies, the Company shall provide the Accrued Obligations.

 

c.                                       For purposes of this Agreement,
termination by the Company based on “Disability” shall mean termination because
you are unable due to a physical or mental condition to perform the essential
functions of your position with or without reasonable accommodation for six
(6) months in the aggregate during any twelve (12) month period or based on the
written certification by two licensed physicians of the likely continuation of
such condition for such period.  This definition shall be interpreted and
applied consistent with the Americans with Disabilities Act, the Family and
Medical Leave Act, and other applicable law.

 

13.       Section 409A.

 

a.                                      Notwithstanding anything to the contrary
herein, the following provisions apply to the extent severance benefits provided
herein are subject to Section 409A of the Internal Revenue Code (the “Code”) and
the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”).  Severance benefits shall not commence
until you have a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition

 

6

--------------------------------------------------------------------------------



 

thereunder, a “separation from service”).   Each installment of severance
benefits is a separate “payment” for purposes of Treas. Reg.
Section 1.409A-2(b)(2)(i), and the severance benefits are intended to satisfy
the exemptions from application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). 
However, if such exemptions are not available and you are, upon separation from
service, a “specified employee” for purposes of Section 409A, then, solely to
the extent necessary to avoid adverse personal tax consequences under
Section 409A, the timing of the severance benefits payments shall be delayed
until the earlier of (i) six (6) months and one day after your separation from
service, or (ii) your death.  The parties acknowledge that the exemptions from
application of Section 409A to severance benefits are fact specific, and any
later amendment of this Agreement to alter the timing, amount or conditions that
will trigger payment of severance benefits may preclude the ability of severance
benefits provided under this Agreement to qualify for an exemption.

 

b.                                      It is intended that this Agreement shall
comply with the requirements of Section 409A, and any ambiguity contained herein
shall be interpreted in such manner so as to avoid adverse personal tax
consequences under Section 409A. Notwithstanding the foregoing, the Company
shall in no event be obligated to indemnify you for any taxes or interest that
may be assessed by the Internal Revenue Service pursuant to Section 409A of the
Code to payments made pursuant to this Agreement.

 

14.       Section 280G; Limitations on Payment.

 

a.                                      If any payment or benefit you will or
may receive from the Company or otherwise under Section 11 of this Agreement (a
“280G Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any such
280G Payment provided pursuant to this Agreement (a “Payment”) shall be equal to
the Reduced Amount.  The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment (after
reduction) being subject to the Excise Tax or (y) the largest portion, up to and
including the total, of the Payment, whichever amount (i.e., the amount
determined by clause (x) or by clause (y)), after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for you.  If more than
one method of reduction will result in the same economic benefit, the items so
reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

 

b.                                      Notwithstanding any provision of
Section 14(a) to the contrary, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, shall be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows: (A) as a first priority, the modification
shall

 

7

--------------------------------------------------------------------------------



 

preserve to the greatest extent possible, the greatest economic benefit for you
as determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

 

c.                                       Unless you and the Company agree on an
alternative accounting firm or law firm, the accounting firm engaged by the
Company for general tax compliance purposes as of the day prior to the effective
date of the change in control transaction shall perform the foregoing
calculations.  If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the change
in control transaction, the Company shall appoint a nationally recognized
accounting or law firm to make the determinations required by this Section 14. 
The Company shall bear all expenses with respect to the determinations by such
accounting or law firm required to be made hereunder.

 

d.                                      If you receive a Payment for which the
Reduced Amount was determined pursuant to clause (x) of Section 14(a) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, you agree to promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of
Section 14(a)) so that no portion of the remaining Payment is subject to the
Excise Tax.  For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) of Section 14(a), you shall have no obligation to return
any portion of the Payment pursuant to the preceding sentence.

 

15.       Obligations to Prior Employers.  In your work for the Company, you
will be expected not to use or disclose any confidential information, including
trade secrets, of any former employer or other person to whom you have an
obligation of confidentiality.  Rather, you will be expected to use only that
information which is generally known and used by persons with training and
experience comparable to your own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company.  You agree that you will not bring onto Company
premises any unpublished documents or property belonging to any former employer
or other person to whom you have an obligation of confidentiality.  You
specifically warrant that you are not subject to an employment agreement or
restrictive covenant preventing full performance of your duties to the Company. 
You also agree to honor all obligations to former employers during your
employment with the Company.

 

16.       Outside Activities during Employment.  Except with the prior written
consent of the Board, including consent given to you prior to the signing of
this Agreement, you will not, while employed by the Company, undertake or engage
in any other employment, occupation or business enterprise that would interfere
with your responsibilities and the performance of your duties hereunder except
for (i) reasonable time devoted to volunteer services for or on behalf of such
religious, educational, non-profit and/or other charitable organization as you
may wish to serve, (ii) reasonable time devoted to activities in the non-profit
and business communities consistent with your duties; and (iii) such other
activities as may be specifically approved by the Board. This restriction shall
not, however,

 

8

--------------------------------------------------------------------------------



 

preclude you (x) from owning less than one percent (1%) of the total outstanding
shares of a publicly traded company, or (y) from employment or service in any
capacity with Affiliates of the Company.  As used in this Agreement,
“Affiliates” means an entity under common management or control with the
Company.

 

17.       Complete Agreement.  This letter, together with your CIIA and all
Company policies and procedures, forms the complete and exclusive statement of
your employment agreement with the Company.  It supersedes any other
representations or promises made to you by anyone, whether oral or written.  You
and the Company may have entered into or may subsequently enter into agreements
relating to your equity in the Company, which are not affected by this Agreement
unless otherwise stated herein.  No term or provision of this Agreement may be
amended waived, released, discharged or modified except in writing, signed by
you and an authorized officer of the Company, except that the Company may, in
its sole discretion, adjust salaries, incentive compensation, stock plans,
benefits, job titles, locations, duties, responsibilities, and reporting
relationships.

 

18.       Resolution of Disputes.  The parties recognize that litigation in
federal or state courts or before federal or state administrative agencies of
disputes arising out of Executive’s employment with the Company or out of this
Agreement, or Executive’s termination of employment or termination of this
Agreement, may not be in the best interests of either Executive or the Company,
and may result in unnecessary costs, delays, complexities, and uncertainty.  The
parties agree that any dispute between the parties arising out of or relating to
the negotiation, execution, performance or termination of this Agreement or
Executive’s employment, including, but not limited to, any claim arising out of
this Agreement, claims under Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967, the Americans with Disabilities Act of 1990, Section 1981 of the Civil
Rights Act of 1966, as amended, the Family Medical Leave Act, the Employee
Retirement Income Security Act, and any similar federal, state or local law,
statute, regulation, or any common law doctrine, whether that dispute arises
during or after employment, shall be settled by binding arbitration conducted
before a single arbitrator by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) or its successor, under the then applicable JAMS rules; provided,
however, that this dispute resolution provision shall not apply to any separate
agreements between the parties that do not themselves specify arbitration as an
exclusive remedy.  The location for the arbitration shall be in the Ann
Arbor/Detroit, Michigan area.  Any award made by such panel shall be final,
binding and conclusive on the parties for all purposes, and judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  The arbitrators’ fees and expenses and all administrative
fees and expenses associated with the filing of the arbitration shall be borne
by the Company.  The parties acknowledge and agree that their obligations to
arbitrate under this Section survive the termination of this Agreement and
continue after the termination of the employment relationship between Executive
and the Company. The parties each further agree that the arbitration provisions
of this Agreement shall provide each party with its exclusive remedy, and each
party expressly waives any right it might have to seek redress in any other
forum, except as otherwise expressly provided in this Agreement.  By electing
arbitration as the means for final settlement of all claims, the parties hereby
waive their respective rights to, and agree not to, sue each other in any action
in a federal, state or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement.  The
parties specifically agree to waive their

 

9

--------------------------------------------------------------------------------



 

respective rights to a trial by jury, and further agree that no demand, request
or motion will be made for trial by jury.

 

Please sign and date this letter, and the enclosed CIIA, and return them to me
by November 5, 2018 if you wish to accept employment at the Company under the
terms described above.

 

We look forward to the opportunity to work with you.

 

 

Sincerely,

 

 

 

 

 

/s/ Julia C. Owens

 

Julia C. Owens,

 

President and Chief Executive Officer

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

/s/ Louis Arcudi III

 

Louis Arcudi III

 

Date: November 2, 2018

 

 

 

Attachment:  Employee Confidential Information, Inventions, Non-Solicitation and
Non-Competition Agreement

 

10

--------------------------------------------------------------------------------